Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 10/30/2020.  
The information disclosure statement/s (IDS/s) submitted on 10/30/2020 and 04/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 10/30/2020 are objected.
Claims 1-9 are pending and have been examined.
Objection to the Drawings

The drawings are objected because of the following informalities.
In regard to Fig. 4, The second or lower “Lm1” should be “Lm2”.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et el. (WO 2005/122377 A1), hereinafter “Chen” in view of Barrett (US 5684678 A)   


In re to claim 1, Chen disclose a converter (i.e. 10, fig 1) using a planar transformer (T1 and T2, see the Abstract) comprising: an input device  (i.e. 12) configured to receive a first voltage (i.e. VI); a transformer including a first planar transformer and a second planar transformer (T1 and T2), the transformer configured to reduce the first voltage (i.e. the converter can operates as buck converter); and an output device configured to output the first voltage as a second voltage (i.e. Vout1), wherein the first voltage is greater than the second voltage (i.e. the converter can  operates as buck converter), wherein the input device is configured to provide a current to a primary winding coil of each of the first planar transformer and the second planar transformer (i.e. to T1a and T2a) through a first current path and a second current path in which current directions are different with each other (i.e. based on the switching ON and OFF for switches S1 to S6), and wherein the input device includes a plurality of inductors connected in parallel with the primary winding coil of each of the first planar transformer and the second planar transformer (i.e. see page 8, line 29 to page 10, line 12).  Except, Chen fail to explicitly disclose that and wherein the input device includes a plurality of inductors connected in parallel with the primary winding coil of each of the first planar transformer and the second planar transformer.   Whereas, Barrett teach that wherein the input device includes a plurality of inductors (i.e. 60 and 64, fig. 7B) connected in parallel with the primary winding coil of each of the first planar transformer and the second planar transformer (i.e. see fig. 7B).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the converter of Chen by incorporating the inductors of Barrett in order to minimize the AC voltage induced by the configuration as taught by Barrett.
In re to claims 2, 3 Chen disclose the converter (i.e. 10, fig 1) of claim 1, wherein the input device (i.e. 12)  includes: a switching device including a first switch and a second switch (i.e. S1 and S3), the switch configured to select one of the first current path or the second current path (i.e. through the upper or lower path, see fig. 1); and an input regulator (i.e. the controller, see fig. 1) configured to remove noise of the current provided to the primary winding coil of each of the first planar transformer and the second planar transformer through the selected first current path or the selected second current path; wherein the input device is configured to: provide the current to the primary winding (i.e. T1a) coil of the first planar transformer (i.e. T1) through the first current path when the second switch (i.e. S3) is turned on; wherein the input device is configured to: provide the current to the primary winding coil (i.e. T1a) of the second planar transformer through the second current path when the first switch is turned on (i.e. see page 8, line 29 to page 10, line 12) 
In re to claim 9, Chen disclose the converter (i.e. 10, fig 1) of claim 1, wherein the output device (i.e. 14) includes: a rectifier (i.e. S7-S10, fig. 1) configured to allow a current provided from the secondary winding coils (i.e. T1b and T2b) of the first planar transformer (i.e. T1) and the second planar transformer (i.e. T2) to flow in one direction; and a filter configured to remove noise from the current flowing through the rectifier (i.e. see page 11, line 3 to page 12, line 18) 
.
Allowable Subject Matter
Claims 4, 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first current path is a current path that sequentially passes through the first inductor, the second inductor, the third inductor, and the second switch, and wherein the primary winding coil of the first planar transformer is connected in parallel with the second inductor”.  
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second current path is a current path that sequentially passes through the third inductor, the second inductor, the first inductor, the first capacitor, and the first switch, and wherein the primary winding coil of the second planar transformer is connected in parallel with the third inductor”.  
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the primary winding coil of the second planar transformer is connected in parallel with the second inductor, wherein a secondary winding coil of each of the first planar transformer and the second planar transformer is electrically connected to the output device, and wherein all currents generated by the first current path and the second current path flow through the first inductor and the second inductor”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 8, claim 8 depend from claim 7, thus is also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839